 JULIAN A. McDERMOTT CORPORATION491JulianA.McDermott CorporationandPlastic,TRIAL EXAMINER'S DECISIONMoulders&NoveltyWorkers Union,Local 132,InternationalLadiesGarmentWorkers Union,AFL-CIO. Case 29-CA-1669July 7, 1970DECISION AND ORDERBY MEMBERSFANNING. MCCULLOCH, AND BROWNOn January7, 1970,Trial Examiner Samuel MSinger issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended,and recommending that it ceaseand desist therefrom and take certain affirmativeaction,as set forth in the attached Trial Examiner'sDecision.Thereafter,the Respondent filed excep-tions to the Trial Examiner'sDecision and a sup-porting brief,and the General Counsel filed a briefin reply thereto.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, the Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrialExaminer'sDecision,theexceptions andbriefs, and the entire record in the case, and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Julian A. McDermottCorporation, Ridgewood, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.'The Respondent's exceptions,in large part,are directed to the credi-bility findings made by the Trial Examiner It is the Board's established pol-icy not to overrulea TrialExaminer's resolutions as to credibility unless, asis not the case here,a clear preponderance of all the relevant evidence con-vinces us that they are incorrectStandard Dry Wall Pruduus,Inc , 91NLRB 544,enfd 188 F 2d362 (C A 3)As to the Respondent's assertionthat it lacked knowledge of Mary Suno's activities on behalf of the Union,we find,in accordance with the credibility resolutions of the trial Ex-aminer, that CompanyPresident Julian McDermottpersonallyexpressedto Sumo his suspicion that she was providing the Union with the materialused in its organizing campaignSAMUELM. SINGER, Trial Examiner: Thisproceeding was tried before me in Brooklyn, NewYork, on September 23-October 1, pursuant to acharge filed on May 19 and complaint issued onJune 30, 1969 ' The issue litigated was whetherRespondent violated Section 8(a)(1) and (3) of theAct by discriminatorily discharging and not rein-stating an employee on account of her union mem-bership and protected concerted activity in order todiscourage union membership.All parties were represented by counsel and wereafforded full opportunity to be heard and to ex-amine and cross-examine witnesses. At the conclu-sion of the case General Counsel and Respondentpresented oral argument, and subsequently a briefwas received from General Counsel.Upon the entire record' and my observation ofthe witnesses, I make the following:FINDINGS AND CONCLUSIONS1.RESPONDENT'S BUSINESS; THE LABORORGANIZATION INVOLVEDRespondent maintains its office and place ofbusiness in Ridgewood, New York, where it en-gages in manufacture, sale, and distribution of elec-tronic devices, lights, and related products Duringthe representative past year Respondent shippedfrom that plant to points outside of New York Stateproducts valued in excess of $50,000. I find that atallmaterial times Respondent has been and is anemployer engaged in commerce within the meaningof the.Act.The Charging Party ("Local 132") is a labor or-ganization within the meaning of the Act.H.THE UNFAIR LABOR PRACTICESA. TheOrganizational DriveRespondent is a family owned corporation,producing in its factory signal lighting and safetydevices primarily for utilities and governmentalagencies. Julian A.McDermott is its president andchief executive; his son Vernon is a supervisor andforeman in the assembly department.' Two othersons work in the plant,one (Kelvin)as foreman ofthe machine shop.Respondent's work force "variesfrom time to time," the maximum ranging between20 and 25. In April 1969,about 20 females wereemployed in the assembly section,including 4leadgirls,4 and there were 4 males in the machineshop.Unless otherwise noted, all dates are 1969Transcript as corrected by my order on notice dated December I I Atthe hearing, the caption was corrected as appears above'Unless otherwise indicated, references to McDermott as an individualare to Julian McDermott' In addition to ordinary production work, leadgirls-who are notclaimed to be supervisors-supply women working with them with parts,check the stock, and see to it that orders from Vernon McDermott are car-ried out184 NLRB No. 52 492DECISIONSOF NATIONALLABOR RELATIONS BOARDAround April 10, Mary Siino, the employeewhose dischargeis in issuehere, contacted Adams,Local 132 organizer and businessagent,and askedhim "to come down to organize the plant."5Around April 11, Adams distributed the first of aseries ofunion leaflets at the plantentrance as em-ployees wereleavingwork (4:30 p.m.). The leafletdescribed the advantagesof unionizationand urgedemployees to send insigned cardsenclosed,designating Local 132 as bargaining representativeAfter meeting with Siino to obtain "the reaction"to this distribution, Adams on April 24 or 25 dis-tributed another leaflet, calling for 40-cent hourlyincreases,a $2.50 hourlyminimum wage,and vaca-tion and health benefits.Several days later (April 28 or 29) Company Pre-sidentMcDermott addressed the employees. Mc-Dermott testified that in discussing the "unionsituation" he told them that "we had a union be-fore" which "hadn't worked out to the satisfactionof our workers.not only the workers' interestbut ours", and that "if enough of them filled" outLocal 132 authorization cards they would not be af-forded an opportunity to express their choice in asecond election. However, he also told them that"they should do whatever they felt" and if theywanted a union "they should pick a good union"which would "work out best for them." Noting thatithad come to his "attention" that the Union in itsleaflet had characterized the Company's profit-sharing plan as "some kind ofillusion,"McDermottdescribed "the details" of the plan, pointing outthat "it was a real thing, that the people had beenreceiving cash from it " According to McDermott,he also discussed employee absenteeism, statingthat "our situation was becoming desperate andthat.thisabsenteeismmust be cut down,"specificallymentioning a recent Defense Depart-ment contract cancellation notice.'McDermott's described testimony, essentiallyconsistent with that of General Counsel's employeewitnesses, is credited.' In addition employees Rin-gels and Kellas testified credibly that McDermott"told us about the otherunionlI BEW Local 3 ] theyhad there and how they didn't make out too welland they [the employees] voted it out."; and thatMcDermott said "he wanted us to join a good[union] if we decided to get into one."" Referring tothe Union's $2.50 hourly wage "demand," Kellasquoted McDermott as saying that he "did not seehow the union can het those kind of wages" andSiino recalled his saying that "they'd never get it in'Respondent's production and maintenance employees had beenrepresented by another union (IBEW Local 3) from 1956 until about Oc-tober 1961, when the employees, dissatisfied with Local 3's servicing of theshop, sought to decertify it in a Board proceeding As a result of a 1962election,the RegionalDirector decertified Local 3^the notice (Resp Exh I ), dated April 24, canceled a contract because"no excusable cause has been presented for the failure to submit" a test re-port by March 18 As shown below (fn 17), Vernon McDermott admittedthe failure was his fault'While McDermott testified that he held only one employee meeting inApril, at least two General Counsel witnesses (Scalzoand Ringels) testifiedthat plant." Employees Scalzo and Ringels recalledthat when McDermott talked about the Company'sprofit-sharingplan he "gave a number of thewomen there a rough estimate of what he thoughtthey had there," including an estimate in Siino's ac-count.According to Kellas, when McDermottraisedthequestionofabsenteeismand thethreatened contract cancellation, he mentionedthat "a lot of people, men and women, were takingoff occasionally whenever they wanted to" and that"if people take time or days off, there is nobody inthe shop to do the work."In answer to some of McDermott's remarks atthisApril 28 or 29 meeting, Organizer Adamshanded out a third union leaflet a few days later(May I or 2). The leaflet purported to answer the"doubts and misrepresentations" the Company al-legedly sought "to instill . . in the minds of theworkers" by assuring the employees, for example,that Local 132 had never fined employees and thatthe Union "will not accept one penny" from themuntil it obtained a wage increase; and it exhortedthe employees to "UNITE, BEHIND THE UNIONTO SECURE YOUR DEMANDS."On May 6, Respondent distributed two lettersfrom Company President McDermott-one to re-mind them of existing benefits (paid vacations,holidays, hospitalization, periodic raises, etc.) andto refute the Union's claim that the Company'sprofit-sharing plan was a myth; the other, to explain"the law" on self-organization and the legal effectof their signing union cards. Explaining the opera-tion of its Profit Sharing Trust Fund, McDermottpointed out that this fund "was established by theCompany [on December 31, 1962] after the unionthat we had [IBEW Local 3] was voted out by ouremployees" (seesupra,fn. 5), that the Company al-ready made seven annual contributions to the fund,normally 15 percent of the yearly total payroll, thatemployees covered by the plan were entitled todraw (and had annually elected to draw) 30 per-cent of the amount contributed to their individualaccounts; and that a statement of amounts alreadyaccrued to each employee was being prepared fordistribution.Comparing the company plan withunion-sponsored plans,McDermott stated thatwhile the latter conditioned benefits on member-ship "until retirement or death," the benefits underthe company plan become vested after 10 years"even if you leave the company." McDermott re-minded the employees that all money contributedby the Company before 1962 to the fund main-that two meetings were held and a third (Sono) recalled about three Mc-Dermott placed his first 1969 meeting as the end of March, prior to adventof the Union Both he and General Counsel's witnesses indicated that theprofit-sharing plan and absenteeism were discussed at all meetings andGeneral Counsel's witnesses further testified that the current (Local 132)organizational drive and the "old" union(IBEW Local 3)were also men-tioned" Siino similarly testified that McDermott talked about "the trouble" theemployees had with the old union,but quoted him as adding that "this wasa small shop and we didn't need a union here " JULIAN A. McDERMOTT CORPORATION493tained by Local 3 ($20,000 to$30,000)was "for-feited to the general union fund,"even though theemployees had paid dues,initiation fees,and assess-ments. He also pointed out that Local 3 had beenunable to get them other jobs when the Company"had to lay off employees because of loss of con-tracts."McDermott'ssecond letter stressed thateven though a secret Board election could be heldif 30 percent of the employees signed authorizationcards, the election(whereby the employees couldexpress their free choice by the"democraticprocess")might never take place "if a majority signcards." Emphasizing that"a union has no magicalpower to deliver anything"and that"We now haveagoodworkingorganizationWITHOUTTHREATS OFSTRIKES** VIOLENCE **FINES** FEES **ASSESSMENTS OR DUES,"he ex-horted them,"Let's keep it that way."B.Discharge of Siino1.Siino's union activity and status as employeespokesmanMary Siino, hired in May 1954, was the senioremployee in Respondent's service at the time of herdischarge on May 7, 1969. As one of the four as-sembly department leadgirls, she instructed two orthreegirlsworking with her, in addition to as-sembling, testing, and inspecting signal lights. Atthe time of her discharge she worked under VernonMcDermott's supervision, at $2.15 an hour or $86a week She admittedly was a "good worker" andthere was "no criticism of her work." Siino testifiedthat Company President McDermott "always said[she] was part of his family because [she] was theonly one that came from the old plant that wasleft."As already noted(supra,sec.A), it was Siinowho in mid-April contacted Local 132BusinessAgent Adams to organize the plant. Siino testifiedthat she "decided to try to bring a local union in"when several girls became "quite disgusted" at Mc-Dermott's failure to grant them the insurancebenefitswhich he had given the four leadgirls.9After discussing the matter with a "few of the girls"in the dressing room, she spoke to her brother, anofficial of a Teamsters local, who recommendedAdams. Siino had been a committeeman for the"old"union(IBEWLocal3)whichhadrepresented the employees prior to its 1962 decer-tification(supra,fn. 5) and had substituted for herhusband, the Local 3 shop steward, when he wasunable to attend to his duties. She played aprominent role "in getting Local 3 out" and afteritsdeparture was looked upon as "leader" andspokesmanof the employees. Siino testifiedcredibly that when she and two other employeesdiscussed with McDermott the employees' plan todecertify Local 3, McDermott told them, "Well,when this goes through you don't have to worry, Iwill keep to the old contract."10 Siino had in factretained a copy of the Local 3 contract, to whichshecalledMcDermott's attention in pressinggrievances. She cited as an example a conversationwith McDermott 5 years ago when she convincedhim to reverse his decision not to pay the em-ployees for a Washington's Birthday, Siino havingproduced the old Local 3 contract to prove that ithad stipulated for such pay. On another occasion,when Siino objected to McDermott's "changing thevacations," she tore up her copy of the contract,stating "there is no use for me keeping this." About2 or 3 years ago, Siino, accompanied by anothergirl,took up with McDermott the employees'request for Good Friday off, which he refusedbecause he "couldn't afford" it. Also 2 or 3 yearsago, she and employee Warkin protested Mc-Dermott's failure to include Warkin in a generalshopwide wage increase, McDermott justifying hisaction on the ground that "she was getting it (i.e.,thewage raise) in the form of additionalhospitalization benefits." Within the past year, em-ployees discussed with Siino their dissatisfactionwithMcDermott's failure to grant them the in-surance benefits he had extended to the leadgirls(supra,fn. 9) and his assignment of women in themachine shop and paintrooms to do "men's work."Another subject of dissatisfaction which she tookup with employees in 1968 was the Company'sfailure to inform employees as to the amount ofmoney they had accrued in the company profit-sharing plan.12 It was to Siino that employeesturned to verify McDermott's statements at em-ployee meetings; for example, whether, if the Unionobtained a certain number of signed authorization"In March1969 (before the advent of Local 132)McDermott had ad-visedthe leadgirls(Siino, Scalzo, Mueller, and Mercogliano)that theywould be given a $5,000 insurancepolicyAccordingtoMcDermott, thiscompany-financed policy, which previouslycovered only "salaried" staff(supervisors and clerical employees)was given to the four womenbecausethey were "criticalpeople" and"essential parts of the operation " Siinotestified crediblythatMcDermott"didn't want the other girls to know[about thepolicies]because there was some there [in the plant] muchlonger"However, the girls'curiosity wasaroused whenthey saw Mc-Dermott talk to the leadgirls and Siino then told them about the policiesBecause of the "hard feelings" that developed,McDermott assembled allof the female employees to explain his action1"Respondent did not produce one of the three employees (Kamer), anadmitted supervisor,to explain orcontradictSiino on this point11McDermottdid not specifically deny theincident although hegenerally denied discussing with Siino any wage raisesfor anybody Testify-ing thatSiino never spoke oractedfor other employees,McDermott de-nied discussingholiday pay,other benefits,or grievanceswith her Accord-ing toMcDermott,"I always considered that Mary(Siino)represented her-self," admitting,however, that ifshe "disagreed with something" about theLocal 3 contract "she discusseditwith me " Laterhe added, "She wasn'tnecessarily talking forthe whole shop " When specifically asked whetherSiino didnot take up any requestedemployee benefit or grievance, Mc-Dermott evasively stated, "I can'tthink of anyI-it's years and I can'tthink"Ido not creditMcDermott'sdenialsSuno'stestimony is cor-roborated by the testimony of other credited employee witnessesthat Siinowas regarded as the employees'spokesman12As previously noted(supra, secA) in his May 6,1969, meeting withthe girlsMcDermottpromised tosupply them soon with astatement ofamounts accrued in their accountsEarlier (in his March 1969 meeting)McDermott gave only the "approximate amounts" some senioremployees(such asSiino) had in the fund 494DECISIONSOF NATIONALLABOR RELATIONS BOARDcards, "they wouldn't be able to have a closed bal-lot."AccordingtoSiino'suncontradictedtestimony, at one of the meetings McDermott him-self asked the girls to check with Siino whether theCompany had not in fact reduced its operations(number of plants and employees) after the oldunion(Local 3) had come to the plant. Accordingto employee Scalzo, a highly credible witness, Siino"was one of the longest workers there and Iimagine she was the most respected worker there,evenbyMr.McDermott."EmployeeKellastestified that he knew her as "the spokesman forthegirls."Ringels,another crediblewitness,testified to the same effect.Siino testified credibly that after distribution ofthe second or third union pamphlet (late April orearlyMay), McDermott told her that she "hadknown the trouble we had with the other union[Local 3]"; that "this was a small shop and wedidn't need a union here";and that"he was won-dering who was giving out all the information toJack Adams." McDermott also asked if she "wasinvolved" with the Union. When she answered"no,"McDermott said that he "thought" she(Siino)might be the source since she was "thesmartest one to remember all that was going on inthe meetings."132.The May 7 dischargeSiinoworked on Monday, May 5, despite atoothache that had kept her up all night. On the fol-lowing day (May 6), a dentist removed the im-pacted tooth and ordered her home. She admittedlydid not "call in" or otherwise notify the Companythat she would be out that day.14 Finding hertimecard missing from the rack upon arrival forwork early the next morning (May 7), Siino went toVernon McDermott, her supervisor.15 When Ver-non asked Siino where she had been on the previ-" McDermott disclaimed "any private or individual conversations" withSiino regarding the Union and added that "I lustdidn't care what in-dividual brought it [the Union]in " That McDermott was not as uncon-cerned and apathetic about the Union as he sought to convey is indicatedby the content of his talks and literature to employees in which he ex-pressed serious concern about its wage and other demands" Although a company rule-generally followed by employees-requires an absentee to call in absences before 10 on the morning ofabsence, Siino had for many years followed the practice of calling in only ifshe expected to be out for more than I day"As previously noted,Vernon is Company President Julian Mc-Dermott's son"The above findings are based on Siino's credited testimony AlthoughVernon McDermott did not mention Siino's explanation for not calling inon May 6 on account of the described tooth extraction,he did not denythat Siino gave that explanation According to Vernon,when he advisedSiino that "she was fired because she didn'tcall in and was out the day be-fore,"Siino"accused [him]of being vindictive"for a complaint Siino hadlodged against Vernon with Vernon's father 2 weeks earlier for assigningSiino to what Siino regarded to be an undesirable task(the "sandbag job")ous day, she told him about her "bad toothache"and visit to the dentist, showing him "the hole."Vernon said, "Well, you're fired." Asked thereason,Vernon said, "For not calling ... Youknow the rules." Siino answered, "I couldn't callbecause I was in such agony, and I never called be-fore unless of course I was out two days, knowingI'd be out two days, I hadn't called in all that time,maybe once or twice." Vernon said that "thatwasn't the only reason," citing Siino's failure tocomplete timesheets and her alleged refusal to goto the machine shop to pick up parts. When Siinosaid that "quite a few people" had failed to fill outtimesheets and that she had in fact picked up partsin the machine shop, Vernon answered that she wasbeing fired "for a lot of reasons."'sVernon McDermott testified that he decided todischarge Siino in the late morning or early after-noon of May 6 (the day she was at the dentist)because he was embarrassed by the fact that threeother girls were also absent on that day-a daywhen three Government inspectors happened tocome to the plant "to find out why we were late ondeliveries."" Of the four absentees, Siino was theonly one who failed to call in that morning. Ac-cording to Vernon, before leaving the plant thatnight, he removed Siino's timecard from the rackand telegraphed her that "Due to repeated unex-cused absences, failure to call and other reasonsyour employment with Julian A. McDermott Corp.is hereby terminated."Immediately upon her discharge by Vernon,Siino saw Julian McDermott,telling him about herdental problem, her visit to the dentist, and thetooth extraction.When Julian offered to go withher to talk the matter over with Vernon, Siinorefused, stating she "took enough abuse off himwhen [she] was down there the first time." Julianthereupon suggested that Siino telephone him"maybe in a day or two and he would see what he"According to Vernon,he had in mind that only about a week earlier(on April 24)theDefense Department had canceled a contract withRespondent and he felt that with"four girls out it ruins my production timeand as a result I don't get the jobs out"He admitted,however,that Siinowas not assigned to work on that contract, and also that the cancellationwas prompted by Vernon's own failure to submit a sample or test report forwhich Vernon as the engineer was solely responsible Attempting, how-ever, in some way to connect the contract cancellation with Siino'sabsence,Vernon claimed that because of his preoccupation with theleadgirls (including Siino)who were not attending to their jobs,"Ididn'thave time to work on it[the test report]"In addition to the April 24 con-tract cancellation, Vernon testified that "two other contractswereunder fire as far as cancellation" was concerned,on May 6,indicating thatalthough the Respondent had not received notices of default thereon untilafter Suno's discharge, he feared potential cancellations(for failure tomake deliveries)prior to the discharge However,as to these also Vernonadmitted that Siino "didn't work on [the] items"covered by these con-tracts either, he claimed,however,that he "could"have assigned her tosuch work(although he never had) JULIAN A.McDERMOTT CORPORATION495could do," indicating that "things were just upsetnow. "i8On returning home later in the morning (May 7),Siino learned of Vernon McDermott's telegram ofdischarge and immediately telephoned Julian Mc-Dermott, expressing surprise about the telegram"saying finally I was fired" when only minutesearlier in the plant Julian asked her "to call him ina day or two." Claiming that he did not know"anything about it," McDermott again asked Siino"to call him back in a day or two." 19Siino again telephoned Julian McDermott a dayor two later (May 8 or 9) as to whether he wouldtake her back. Julian again said that he "didn't geta chance to talk to Vernon because [Vernon's]wife was sick and [Vernon] was upset." Encourag-ing Siino "to take another job some place else andmaybe [she] would like it better," Julian neverthe-less assured her that "he'd see what he would do."Siino did not thereafter hear from (nor did sheagain call) Respondent.20BothMcDermotts disclaimed knowledge ofSiino's membership or union activity at the time ofher discharge, Julian claiming that he did not "be-lieve" she was a member even at the time of the in-stant hearing on September 30. Asked if he had notbecome aware of this when he received the unfairlabor practice charge (filed on May 19), he an-swered, "Then I would assume that she was" amember. He admitted telling a Board investigatorin a questionnaire, dated June 10, that when heconcluded his conversation with Siino before sheleft the plant on the morning of her discharge (May7), Siino said, "the union won't like this," but heclaimed (at the hearing) that he did not "see thathad any relationship that she was a member and[he] didn't so assume."21 Julian and Vernon Mc-Dermott admitted knowledge that Siino's brotherwas a business agent of a Teamsters union." Siino's testimony (on the basis of which the above findings are made)is consistent with that of Julian McDermott, except in one material respectAccording to Julian, when he suggested talking the discharge over withVernon, Suno refused to do so on the ground that her brother, an official ofanother union, had told her he "can get a better job for [her] at $3 50 anhour " Admitting that she indicated she could get such job through herbrother, Suno insists that she made thisremarkonly in response to the sug-gestion from Julian that she could obtain a better job According to Suno,what she said to Julian was, "If I wanted another job, I could have gottenone months ago at $3 50 an hour from my brother, but knowing the peopleand working there so long I wanted to stay where I was " I do not credit Ju-lianMcDermott's version of this conversation Snno's version is supportedby the testimony of employee Scalzo, a disinterested and highly crediblewitness, who, as notedinfra(sec C), quoted McDermott as telling the girlsat a meetingon the day of the dischargethatSiino had turned down herbrother's offer because she had been with Respondent "so many years andliked to work" with the girls That it is not likely that Suno told Julian thatshe was giving up her job at Respondent is demonstrated by the fact thatshe vigorously protested the discharge to Vernon, appealed it to Julian, and(as presently shown) persistentlysoughtto regain it10According to Julian, in her telephone conversation Sumo merely asked,"Are you going to put me back9" and he, in turn, replied that he had notyet seen Vernon to arrange a conference regarding Siino's return Julianopined that the telephone conversation took place a day later (May 8), buthe was uncertain as to this20 JulianMcDermott did not specifically deny Snno's testimony that headvised her to take another job He did testify that he "suggested she call[him ] back again, the matter wasn't closed " Sumo, on the other hand, de-C. Postdischarge EventsOn May 7, the date of Stino's discharge, JulianMcDermott called a meeting of the assembly de-partment and told the women that he "felt that heshould tell [them] why he had fired Mary becausehe knew how [they] all felt about her." McDermottmentioned that he had offered to discuss thedischarge with Vernon and had asked Siino to callhim back "in a couple of days" after he saw him.McDermott also said that Siino had told him thather brother (the Teamsters business agent) "canget her a job," that he (McDermott) said "sheshould take" it, and that Siino refused because shehad been with the Companso many years andliked to work" with the girls.2 `About 5 days later (May 12), the Union (Local132) distributed to the employees a leaflet at-tacking the discharge of Siino, pointing to her pastrole in pressing employee grievances and urging thewomen to organize lest they become "a victim" likeSiino even after 15 years of "devoted" companyservice.Shortly thereafterMcDermott called anothershopwidemeeting at which McDermott againdiscussed the discharge, asserting that Siino wasdischarged for not completing timesheets, absentee-ism, lateness, and not calling in. Concerning Siino'sstated intention to file "charges" against Respon-dent,McDermott said that he "would just have tosee this through."23D. Respondent'sDefensesVernon McDermott testified that his "immediatereason" for discharging Siino was her May 6absence and failure to "call in that she was going toybe out for the day." He cited as "other reasons":"excessiveabsenteeism,"failuretocompletemed that Julian asked her to call back According to Julian McDermott,the second telephone conversation "was a repetition of the first," indicat-ing that he "still [had not] been able to talk this over with Vernon because[Vernon's] wife is sick and in the hospital " Vernon himself testified thathe had in fact talked the matter over with his father immediately after hedischarged Siino (and after she left the plant) on the morning of May 7According to Vernon, Julian at that time asked, "Do you want to have aconference with Mary" and he (Vernon) answered that he would meetwith her only if she complied with "certain conditions from now on,"specifically that "she fill out the time slips" and generally that she follow"the rules "2'Answering a leading question on redirect examination, Julian Mc-Dermott testified that he did not "have any idea what union [Suno] wastalking about" in the above-described Suno-Julian conversation, i e ,whether she had referred to Local 132 or her brother's (a Teamsters)union According to Julian, he merely took Snno's statement to mean that"some union wouldn't like it " I do not credit McDermott's transparent at-tempt to convey the impression that he did not even suspectthatSiino wasa Local 132 sympathizer Julian admittedly was aware of Local 132's thenintensive campaign to organize the plant, having himself distributed anti-union literature and conducted at least one antiunion meeting (See alsoinfra, sec E, 2, c )22 Based on the testimony of Scalzo, a highly credible witness Mc-Dermott's testimony is consistent with that of Scalzo, except that in quotingSiino regarding her brother's job offer McDermott did not state that Siinohad turned it downBased on Scalzo's testimony, in essential respects consistent with Mc-Dermott's 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimecards, and smoking by her bench in violation ofinstructions. Later in his testimony he added "late-ness" as still another reason. He indicated, how-ever, that Siino would still be working in the planthad she not been absent on May 6. Vernon ad-mitted that he "never told" or warned Siino that hewas going "to fire" her for any of her alleged dere-lictions.According to Julian McDermott, althoughVernon had complained about Siino's past "infrac-tions," he had done nothing about them.1.Failure to call in or report absencesAs previously noted (fn. 14), a company rulerequires employees to call in absences before 10 inthe morning. Vernon McDermott testified that thepurpose of the rule was to enable a supervisor likehimself to reassign the work of an absentee ifneeded to meet delivery requests. The recordshows, as Vernon testified, that the girls in his de-partment complied with this rule "[m]ostly all thetime."24 Both Vernon and Siino testified that Siinocalled in only "once in a while." Over the course ofmany years of her employment, Siino's practice hadbeen to call the office only if she expected to be outfor more than 1 day. According to Siino, neither ofthe McDermotts had ever criticized or warned herabout this practice. Vernon McDermott, however,testified that he had talked to her twice (June 1968and April 1969) about her failure to call in.252.AbsenteeismSIInowas absent 8-1 /2 days from January 1throughMay 6, 1969, 15-1/2 days in 1968, andabout "the same or maybe even a little more" inthe 3 previous years (1965-67). Three of the eightand one-half 1969 absences (February 10-12) wereadmittedly under "very unusual circumstances"-during a snow "blizzard" when only those residingin the plant neighborhood could get to work.Another 1969 absence included Good Friday(April 4), which Siino had taken off for "the lastcouple years" to go to the cemetery.26 Under com-pany rules, an employee is required to sign a slipafter each absence, giving the reason therefor, evenif called in or permitted in advance. None of Siino'sabsentee slips bears the notation "Excuse unac-ceptable. "27 The record shows that absenteeism wascommon in the plant and that Company PresidentMcDermott frequently complained about it inmeetings with employees(supra,sec.A). Siinocredibly testified that neither Julian nor VernonMcDermott had ever talked to her, criticized her,or warned her about absenteeism.28 The recordshows, however, that she was absent more than anyof the other three leadgirls.29 On the other hand,the record also shows that Respondent has retainedat least two workers with absentee records com-parable to or worse than that of Siino; i.e., assemblydepartment employee Pugh, with 17 absences in1968, and 9 in 1969 (until May 6), and Kellas, with8absences in 1969.30 Each of these had con-siderably less employment seniority than Siino.3.LatenessVernon McDermott testified that Siino was latefor work during 11 weeks of 1968 and 7 weeks in1969 (i.e., up to her discharge on May 7, 1969).31According to Vernon, the number of weeks duringwhich the other three leadgirls were late in thecomparableperiodwere:Scalzo-6and4;Mueller-7 and 2; and Mercoghano-3 and 3. Aspreviously noted (fn. 29) Scalzo and Mueller livedclose to the plant and most of the other girls lived24General Counsel witnesses Scalzo, Rmgels, and Kellas testified thatthey always called in absences25The April 8, 1969 (Good Friday),incident is discussedinfra,in26Absentee slips produced by Respondent show that Snno called in 5 of I 1recorded absences in 1968 and I of 7 absences in 1969 As hereaftershown,three of the seven 1969 absences were in a February snowstorm26Under company policy employees were entitled to 1-1/2 hours off onGood Fridays,so as to leave at 3 instead of 4 30 p m On the day beforeGood Friday of 1969 (April 3), Sumo asked Vernon McDermott for per-mission to take off Good Friday afternoon Vernon first approved therequest, then changed his mind According to Sumo, she thereupon toldVernon that she "had to go some place"and would take the whole day offWhen Vernon said that she would not get paid for 1-1/2 hours, Sumo an-swered "that's all right " Vernon McDermott conceded first giving andthen denying Suno permission to take off that afternoon,but claimed Snnosaid nothing about taking the entire day off According to Vernon,when onher return to work the next Tuesday(April 8)he asked Sumo why she hadnot called in her April 4 absence,Snno answered that she "didn't havetime27Sumo testified credibly and without contradiction that she knew of atleast one case in which Respondent made such a notation on another em-ployee's absentee slip2"Vernon McDermott's testimony on the question whether he had talkedto Suno about absenteeism is too vague and evasive to warrant creditAsked(by company counsel)if he had spoken to her about her absences in1968 or 1969,Vernon said that he had talked to her in June 1968 about herfailure to call in, and again on the same subject on April 8, 1969(supra,fn26) Although later generally averring that he "talked to her twice aboutthe absences,"his testimony discloses that according to him he actuallyspoke to her only about a "lateness"inFebruary 1969 and about herfailure to call in on April 8, 196929According to Respondent's records,leadgirlMueller was absent fivetimes in each of the years 1968 and 1969 (January-May 6, 1969), Scalzo1-1/2 and 2 half days, and Mercogliano twice in 1968 and none in 1969Scalzo and Mueller lived near the plant"'Kellas testified that he was actually absent approximately 30 timessince hired on December 18, 1968 Vernon McDermott explained the glar-ing discrepancy by indicating that Kellas "apparently made the time up "Vernon named three other employees with excessive absences,indicatingthat two of these(Lambethas and Faber,who worked under his brother,Kelvin, in the machineshop)had beenfired for thatreason andfor failureto call in He named only one employee working under him in the assemblydepartment(Mufano) who was purportedly discharged for absenteeism,but then indicated that the "immediate reason"for that dishcarge was in-subordination-for refusal to comply with a job assignment, Mufano hadbeen absent 24-1 /2 times in 1968" Vernon based these figures on company weekly payroll records, whichdo not record "latenesses"According to Vernon,he inferred that Sumo(and others for whom he gave comparative figures)was late in a particularweek from the fact that the payroll record showed"odd" or "uneven"number of work hours in that week, e g 39-3/4 hours, signifying to Vernona I5-minute lateness,and 39-1/2 hours, signifying to him a 30-minute orpossibly two 15-minute latenesses He indicated,however,that in somecases, as where an employee worked over 40 hours,itwas difficult to deter-mine the extent to which the "odd" figure represented overtime work asdistinguished from lateness,e g , 40-1/2 hours could (possibly, for exam-ple) mean a half hour overtimework or a halfhour lateness or some otherpossible conjectural combination JULIAN A.McDERMOTT CORPORATION497in the neighborhood; Siino lived several miles awayand (according to Siino) it took her as much as anhour or more "between waiting for all the buses" toget to work. As previously noted, Vernon testifiedthat he spoke to Siino once or twice about her late-nesses.4.Failure to complete timesheetsVernonMcDermott testified that after hebecame a supervisor (in January 1968) he decided"to update" the assembly department. In June1968, he made up "IBM cards"listingallopera-tions and instructed the girls, including Siino, tomake out timesheets, indicating such information asnumber of pieces worked on and the time it took tocomplete a particular job. According to Vernon, hespecifically asked Siino to complete records on thesignal lightsmanufactured for the PennsylvaniaRailroad, on which she spent 70 to 90 percent ofher time, so as to enable him to compute prices tobe charged the customer. Vernon testified thatwhen he first collected timecards in October orNovember 1968, he found only 10 to 20 cards inSiino's box; that it was obvious to him that Siinohad not completed timeslips for all of the jobs; andthatwhen he called this to Siino's attention shepromised to complete them in the future. Furtheraccording to Vernon, when he again checked onSiino's timeslips inMarch 1969, he "found thesame thing" and, as in October, he was unable tomake an accurate timestudy on the basis of Siino's10 to 20 completed cards and the 30 to 40 cards hefound in other girls' boxes. Vernon also testifiedthat the situation was no better when he againchecked on Siino's performance in the middle ofApril and prior to her discharge in May, despiteSiino's promises to comply with his instructions.32The credible evidence establishes, however, thatemployees other than Siino who were expected tocomplete timesheets on various jobs in the as-sembly department likewise failed to do so. Thus,Scalzo, a leadgirl like Siino, credibly testified thatshe made out these slips only when she had thetime,indicating that she was often preoccupiedwith the girls working under her-instructing andchecking theirwork.33Ringelstestifiedthatalthough she invariably made out the timesheets-and indeed was instructed to do so by Siino (herleadgirl) as well as by Vernon McDermott-sheknew that some girls did not complete them. At onepoint in his testimony, Vernon McDermott himselfadmitted that not all of the girls made them out, in-dicating that "no matter how much discipline [he]put into them," they would "follow lead workers"12Suno admitted thatVernonhau requestedher to completethe slips onPennsylvania Railroad jobsAlthough claimingshe made out such slips, sheappeared rather vague on this point While it appears,as Siino claimed,that she kept records on repairs in a special book so as to enable Respon-dent to determine charges to customers,these entries appear tocover workon old lanterns rather than on new lamps for which timeslips were expectedof her Sumo claimed thatVernon nevercriticized herfor notcompletingthe timeslips,except on the date of discharge I do not credit Suno'swho were derelict in this respect.34 It is clear thatno employee was ever discharged, or warned ofdischarge, for not filling out timeslips; nor was thesubject raised in Julian McDermott's meetings withemployees where McDermott discussed other em-ployee problems and alleged derelictions such asabsenteeism.5.Smoking by the workbenchVernon McDermott testified that the no-smokingrule in the plant "wasn't rigidly enforced" untilMarch 1969, although he would be "findingpeople" smoking all the time. In his March 1969meeting with the employees(supra,fn. 7), JulianMcDermott told them, that on inspection of theplant in January or February, the firemen said thatthey "want[ed] us to cut out smoking" and, as be-fore, he restricted smoking to designated areas suchas the ladies' dressing room. According to Vernon,Siino continued to smoke by her bench during thelunch hour up to the time of her discharge. How-ever, he testified that he talked to her about thisonly once-at the end of March. He also indicatedthatother employees continued to smoke inrestricted areas for "awhile" after the March meet-ing.Siino testified that while she would light up acigarette by her bench during breaks and lunchtimeand then proceed to smoke it in the ladies' dressingroom, she discontinued this practice (and began tosmoke by her bench at lunchtime) after she couldno longer suffer the "disgusting" habits of one ofthe employees in the ladies' dressing room. Em-ployees Scalzo and Ringels corroborated Siino, thelatter testifying that because of the "alcoholic"woman in question "we had to come out [of thedressing room] and eat at our benches and once inawhile we did take a puff on a cigarette." And Ver-nonMcDermott admitted receiving complaintsabout the eating habits of the employee in question,and that he finally terminated her employment atthe end of May 1969. It is undisputed that Siinowas never warned of discharge for smoking by thebench and that no employee was ever dischargedfor violating the no-smoking rule.E.Conclusions1.Credibility resolutionIhave already resolved much of the conflictingtestimony in this case. Insofar as Julian McDermottis concerned, it appears that some of his testimonywas 'equivocal and evasive; as, for example, histestimony on the subject of timecards,except insofar as her testimony iscorroborated by other credited testimony, including thatof Vernon Mc-Dermott and employees Scalzo and Ringels" Vernon McDermott admitted that Sumo had to instruct three girls onthe Pennsylvania Railroad job at the same time she was doing productionwork" On the otherhand, at anotherpoint, Vernonclaimed that the girls hadcompleted timeslips"90 percent of the time " 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony regarding Siino's role in processing pastgrievances on behalf of fellow employees(supra,fn.1 1)-testimony at odds with that of disinterestedemployees to the effect that Simo had been aprominent employee spokesman.Ihave also noted(supra,fn. 21) Julian McDermott's transparent at-tempt to put self-interest over duty to truth in in-sisting that he had no suspicion even as late as thedate of the hearing that Siino was linked to Local132. His claimed lack of interest in the union driveisbelied by his- campaign literature and talks withemployees. Nor do I believe Vernon McDermott'sself-serving testimony that he thought the plant "inthe long run will be better off with a union." Hisrecital of Siino's numerous and varied derelictions,as well as his demeanor on the stand,lead me to be-lieve that Vernon was prepared to go to extremelengths to brand and get rid of Siino as an undesira-ble,uncontrollable,and intolerableworker-inorder to fashion a plausible excuse to discharge her"for cause."For example he heavily stressed Siino'sabsenteeism.Yet, he testified that he spoke to heronly twice on this subject-once a year before thedischarge(June 1968)and again a month beforedischarge (April 8, 1969). Later, he claimed thathe had a third conversation (in February 1969), butadmitted that all of these discussions related only toSiino's failure to "call in"the absence and to "late-ness." Furthermore,he sought to convey the im-pression that Respondent lost Defense Departmentcontracts because of Siino's absenteeism, but oncloser examination it appeared that Siino was neverassigned to any work on these contracts;indeed, heacknowledged that it was his own failure to submitan engineering sample or test report which led tothe cancellation of one contract. Nor was VernonMcDermott completely forthright in his testimonyconcerning his authority to hire and fire employees.Asked on the first day on the witness stand whetherhe could hire and fire without first discussing thematter with his father, Vernon hedged with theanswer, "I have done it. I am not supposed to,"stressing his limited authority in other fields as well,including sending out orders and making designchanges.When he returned to the stand the nextmorning, however, Vernon this time emphasized hisauthority in these spheres,asserting,"Ihave theright to hire and fire ... and I discipline," subjectonly to the right of his father as president of theCompany to "overrule"him. He insisted that healone decided to and did fire Siino,that he "hadthe right to make the decision," and that"since Itook over as foreman I have been making the deci-sions," subject to his father's power to later"overrule me." He claimed that his father did noteven know that he sent the telegram of discharge toSiino on the night of May 6. It is difficult for me tobelievethatVernonMcDermott would havedischarged the senior employee of this small Com-pany, an admittedly good worker and a leadgirlwho had been with it for 15 years, without hisfather's advance permission.It seems far more like-lyunder the circumstances presented that JulianMcDermott,who preferred no union in his plant,used his son as an instrument to effect thedischarge.I so find.As toSiino, I have no doubt that she exaggeratedsome of her testimony to suit her best interests. Hertestimony concerning the timesheets,inwhichtestimony she sought to convey the impression thatVernon McDermott was totally unconcerned abouther failure to complete those sheets, conspicuouslyfalls in this category.Siino nonetheless impressedme as essentially truthful in meeting Vernon Mc-Dermott'scharges regarding her other workhabits-i.e., chronic absenteeism and failure to callin absences.Furthermore,her testimony concern-ing her concerted and union activities and discus-sions thereon with other employees and CompanyPresident McDermott was not only convincing andstood up well under vigorous and able cross-ex-amination,but was to a degree corroborated by dis-interested credible witnesses(seesupra,sec. B, 1).On the whole,Iam persuaded that she was a morereliablewitness thanVernon and Julian Mc-Dermott.In crediting Siino's versions of the events to thedegree described,I have not overlooked two factorswhich,Respondent claims, tend to detract from hercredibility.The first is Siino's admission that she"lied" to a Board agent in a 1961 investigation ofcharges filed by IBEW Local 3 against Respondent.As noted(supra,fn. 5), as a result of an employeedecertification petition filed in 1961,the Boarddecertified Local 3. That union filed charges alleg-ing that Respondent had illegally assisted the em-ployees in circulating the decertification petition,but the Regional Director refused to issue a com-plaint thereon. In this proceeding, Siino testifiedthat she was untruthful when she told the Board'sinvestigator that Julian McDermott had no hand inthe preparation and circulation of the 1961 peti-tion, explaining that Julian had in fact volunteeredtoget the papers to start the decertificationproceeding, and that he had called each employee,one at a time, to the company garage to sign thepetition. Siino claimed-plausibly and credibly, asit impressed me-that she had covered up for Ju-lianMcDermott because McDermott had pleadedwith her that he "couldget ina lot of trouble if itwas found out he was involved in it." In thisproceedingMcDermott denied that he had hadanything to do with the decertification petition,specificallydisavowing discussions thereon withSiino, except that Siino and another employee (whohad gone to the Board with the petition) had askedto be paid for lost time, which request he denied. Ihave considered these circumstances in resolvingcredibility in the instant case.Secondly, Respondent claims that Siino falselyaccused Julian McDermott of requesting her torepresent that she was a "salaried" (as distin-guished from an hourly) employee on an applica-tion for insuranceAs noted(supra,fn.9), in JULIAN A. McDERMOTT CORPORATION499March 1969, Julian awarded his four leadgirls, in-cluding Siino, a $5,000 insurance policy whichpreviously covered only "salaried" staff.Siino un-derstood Julian to say that "the only way we couldget it is that he [Julian] had to say we were onstraight salary" when, in fact, they were not. Juliandenied requesting Siino to "designate herself as asalary rather than hourly worker" and in supportproduced Siino's insurance application which calledfor no representation in this regard. Viewing Siino'stestimony in the light of what Julian McDrmotttestified as to what he told Siino and the testimonyof Scalzo, a disinterested and credible witness, who,like Siino, quoted Julian as telling her that "wewould be on straight salary," I find, contrary toRespondent, no deliberate attempt on Siino's partto falsify. Julian himself testified at one point, "Isaid it was for our salary worker" and, at anotherpoint, "I mentioned that they were being broughtinto the salaried group." It would seem that JulianMcDermott, who acknowledged that he himself"was a little confused" on the matter, either wasunder the impression that the insurance plan wasapplicable to salaried people only and so informedor implied to Siino and Scalzo, or, if he was notunder such misapprehension,that the confusing orimprecise language he used led the women to be-lieve that they were or might be treated as salariedfor insurance purposes.2.The dischargeThe applicable principles are well settled.Whether Respondent discharged Siino for dis-criminatory reasons or legitimate reasons presents apurely factual question, the key issue being Respon-dent's intent or motive. However, "It would indeedbe the unusual case in which the link between thedischarge and the union activity could be suppliedexclusively by direct evidence. Intent is subjectiveand in many cases the discrimination can be provenonlyby the use of circumstantial evidence."N.L.R.B. v.Melrose Processing Co.,351 F.2d693, 698 (C.A. 8). See alsoShattuck Denn MiningCorporation v. N.L.R.B.,362 F.2d 466, 470 (C.A.9).Furthermore, "the rule is well established thatalthough ample valid grounds may exist for thedischarge of an employee, that discharge will vio-late § 8(a)(3) if it was in fact motivated, even par-tially,by the employee's union activity [citingcases]Thus, where there are legitimate reasons forthe discharge of an employee, the question iswhether those were in fact the only grounds for thedismissal, or whether they were `put forth as a merepretext to justify an impermissible discharge."'N.L.R.B. v. Pembeck Oil Corp.,404 F.2d 105,109-110 (C.A. 2).On the record as a whole, and particularly inview of the considerations set forth below, I findthat the preponderance of evidence and thereasonable inferences to be drawn therefromestablish that the discharge of Siino was based onRespondent's suspicion and belief that she hadbrought the Union to the plant.a.Admittedly,Respondentdidnotlookfavorably upon Local 132's advent into the plant,preferring to deal with its employees directly. Thus,through literature and at shopwide meetings, Com-pany President McDermott sought to impress uponhis employees that their prior organizational effort(representation by IBEW Local 3 until 1961)"hadn't worked out" to "the workers' interest" anymore than Respondent's.McDermott remindedthem of the "trouble" they had had with that union,pointing out that the' had "forfeited" their rightsunder the old union s pension program, that theunion had let them down in a Company layoff(powerless to find them other employment), andthatRespondent had had to reduce its business(plants and staff) while Local 3 was in the plant.McDermott'smessage was plain:the employeesshould refrain from repeating the mistake of resort-ing to organization. As he emphasized in a letter tothe employees: "We now have a good working or-ganizationWITHOUT THREAT OF STRIKES **VIOLENCE ** FINES ** FEES ** ASSESS-MENTS OR DUES. Let's keep it that way." Exem-plifying what he characterized in his letter as theUnion's lack of "magical power to deliveranything," he stresses at one meeting that "they'dnever get" the $2.50 hourly wage demanded by theUnion.While it is true, as Respondent correctly asserts,thatMcDermott's statements to the employeeswere free from and unaccompanied by outrightthreats and unlawful promises of benefits and were"within [the Company's] rights in making its posi-tion and sentiment known to its employees [yet] itsexpressed attitude is one of the factors which mustserve to measure its motivation"in determining thelegality of the discharge of an active union ad-herent.Cf.Revere Camera Co. v. N.L.R.B.,304F.2d 162, 165 (C.A. 7). See alsoN.L.R.B. v.GeneralElectricCo.,418 F.2d 736 (C.A. 2);DarlingtonManufacturing Company v. N.L.R. B.,397 F.2d 768, 769 (C.A. 4).b.The record shows that Siino was the drivingforce behind the union movement. She had beenregarded as and acted as the employees' spokesmaninpressing grievances and, just prior to the or-ganizational drive, discussed with fellow employeestheir dissatisfactionwithMcDermott's failure togrant them insurance benefits. It was she who con-tacted Union Representative Adams and asked himto unionize the plant. She kept in constant touchwith Adams during the campaign, reviewing withhim the progress of the drive, including the em-ployees' reactions to the Union's leaflets. While theactive role of an employee in a union drive and anemployer's opposition to the drive are not in them-selvessufficienttoestablishadiscriminatorydischarge, "[s]till, where the discharge in questioninvolves the `key' employee in an organizational 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrive, it may supply shape and substance to other-wiseequivocalcircumstances."N.L.R.B.v.Davidson Rubber Co.,305 F.2d 166, 169 (C.A. 1).c.To be sure, there is no direct evidence thatRespondent actually knew of Siino's union sym-pathies prior to her discharge. However, Respon-dent ignores the well-settled proposition that "Afinding of knowledge of union participation may bebased on circumstantial evidence."N.L.R.B. v.Schill Products, Inc.,340 F.2d 568, 572 (C.A. 5)."[I]t need not be established by direct evidence; in-ferences may be drawn from the surrounding cir-cumstances."N.L.R.B. v. Pembeck Oil Corp., 404F.2d 105, 110 (C.A. 2). Here, I infer that Respon-dent suspected and correctly surmised that Siinowas the employee leader of the union drive fromthe totality of the circumstances shown: that shehad been active in the old union (IBEW Local 3);that subsequent to that union's decertification shewas the recognized spokesman in pressing em-ployee grievances; that Respondent knew she wasthe sister of a paid union official; that involved inthis case is a small closely held family shop withclose personal contact between company represen-tatives and the 20 to 25 employees;3' and that Com-pany President McDermott had actually singled outSiino for questioning as to whether she "was invol-ved" with the Union and as to "who was giving outall the information" on what he said at a shopmeeting, indicating that Siino must have been feed-ing the information since, in his phrase, she was"the smartest one to remember all that was goingon in the meeting."d.Also significant is the timing of the discharge.The Union came on the scene around April 10.Within the next 2 weeks it distributed two leafletsand shortly thereafter (April 28 or 29) CompanyPresidentMcDermott addressed the employees toremind them about "the trouble" they had had withthe old union and to question the new Union's abili-ty to secure its wage demands. On May 1 or 2, theUnion distributed another leaflet, and on May 6Respondent issued to the employees two letters re-minding them, among other things, that they had a"good working organization" without "threat" ofstrikes, violence, fines, etc., and he exhorted themto "keep it that way." The very next morning (May7) Vernon McDermott (Company President JulianMcDermott's son and Siino's foreman) precipitate-ly and without warning or notice, notwithstanding15 years of employment, discharged her. Surely,"the coincidence in time ... would seem somewhatsignificant."(N.L.R.B. v. Geraldine Novelty Co.,Inc.,173 F.2d 14, 18 (C.A. 2). See alsoI.C. SuttonHandle Factory v. N.L.R.B ,255 F.2d 697, 698(C.A. 8).e.Also relevant is the manner in which Respon-dent effected the discharge. Vernon McDermotttestified that he decided to discharge Siino in the° CfAngwell Curtain Company vN L R B,192 F 2d 899,903 (C A 7),N L R BvMelroseProcessingCo ,351 F 2d 693, 697-698 (C A 8),N L R BvDove Coal Co, 369 F 2d 849,851 (C A 4)morning or early afternoon of May 6 because shehad neglected to call in. He testified that prior toleaving the plant that night (May 6) he pulled hercard from the rack and sent out the telegram ofdischarge. According to Vernon, Siino would stillbe working in the plant if she had reported herabsence. To me, Respondent's failure to ascertainthe reason for Siino's unreported absence (a bonafide visit to the dentist for extraction of an im-pacted tooth), prior to taking the drastic dischargeaction, seems somewhat remarkable when it is con-sidered that Siino had been in Respondent's employcontinuously for 15 years, was its senior employee,had seldom called in prior absences, and admittedlywas never warned that failure to call in an absencewould or could result in discharge. Nor can I over-look what appears to be the runaround Julian Mc-Dermott gave Siino in promising to take up thedischarge with Vernon in expectation or at leastcontemplated possibility of recalling her. Thus,while Julian testified that he told Siino in at leasttwo postdischarge telephone conversations that hecould not discuss the matter with Vernon becauseof illness in Vernon's family, Vernon testified thathe had already discussed the situation with hisfather-moments after Siino left the plant in themorning of May 7-prior to the telephone conver-sations. According to Vernon, he had already toldhis father that he was unwilling to take her back un-less she agreed to "certain conditions," i.e., com-pliance with company "rules"-a conversation Ju-lian never relayed to Siino. At the same time, Julianadvised Siino "to take another job some place elseand maybe [she] would like it better."f.Respondent's explanations for the dischargefall far short of overcoming theprima faciecase ofdiscriminatorymotivationestablishedbytheevidence. As to Siino's breach of a company rule tocall in or report absences in the morning, therecord shows that Respondent had ignored thisbreach for years. As to her absences, even asidefrom the fact that they may have been for the bestof reasons or for acceptable reasons, it is clear thatabsenteeism was rife in the plant, that Respondenthas retained employees with comparable or worseattendance records, that in no instance was Siino'sexcuse on absentee slips treated as unacceptable,and that no one from management had singled herout (let alone criticized or warned her) for anysuch infraction. Nor is there any credible evidencethat Respondent had regarded Siino's "latenesses"seriously, even Vernon McDermott indicating thathe talked to her only once or twice on this subject.Although Respondent established that Siino failedcompletely to heed Vernon McDermott's instruc-tions to fill out timesheets, it appears that other em-ployees were also derelict in this regard, without inany way being disciplined;and again,itappearsthat Siino was never warned of possible dischargefor such conduct. The same is true with respect toSiino's smoking by her workbench; furthermore, anextenuating circumstance appears to be Siino's ina- JULIAN A. McDERMOTT CORPORATIONbility to utilize the ladies' dressing room for thispurpose due to the "disgusting" habits of one of thewomen frequenting it, resulting in the latter'sdischarge.That the reasons advanced to justify Simo'sdischarge were not the sole motivating cause forthe discharge is indicated by Julian McDermott'stestimony that although Vernon, Simo's superior,had complained to him about her alleged infrac-tions in the past, nothing was done about them untilthe advent of the Union. Indeed, as late as March1969, Julian McDermott rewarded her with an in-surancepolicybecause (inMcDermott's ownwords) she was one of the "critical" people and"essential part[s] of the operation." Thus, under allof the circumstances it would seem that Siino'sbehavior "apparently became intolerable only"(N.L.R.B. v. Electric City Dyeing Co.,178 F.2d980, 983 (C.A. 3)), when the need for a plausibledefense appeared. As inMagnolia Petroleum Co. v.N.L.R.B.,200 F.2d 148, 149-150 (C.A. 5), "untilthe union issue arose, these complained of acts of[hers]were all condoned and would have con-tinued to be condoned and ... the straw that brokethe back [of Respondent's] tolerance and condona-tion was the union activity in the plant."gThere is, of course, in this case, as in others ofthis type countervailing evidence tending to negatediscrimination. Thus, as indicated, Siino was notfree from fault as regards completing necessarytimesheets and as to smoking by her bench.Furthermore, the fact is that she had a record ofabsences as well as of failing to call in. However,giving full weight to these countervailing factors, Iam nevertheless persuaded that they are out-weighed by factors supporting a finding of dis-criminatory motivation. Cf.General Electric Com-pany,155 NLRB 208, 221-222;Alton Box BoardCompany,155 NLRB 1025, 1039;General Tire &Rubber Company,149 NLRB 474,480-48 1. "Themere existence of valid grounds for a discharge isno defense to a charge that the discharge was un-lawful, unless the discharge was predicated solelyon those grounds.. ." N.L.R.B v. Symons Manu-facturing Co.,328 F.2d 835, 837 (C.A. 7). "And ajustifiable ground for dismissal of an employee is nodefense to an unfair labor charge if such groundwas a pretext and not the moving cause" N.L.R.B.v.South Rambler Company,324 F.2d 447, 449(C.A. 8 ).Nor have I overlooked the fact, stressed by ablecounsel for Respondent, that the record is devoidof evidence of independent 8(a)(1) violations, suchas systematic interrogations, threats, and promisesof benefits-often, if not usually, found in dis-criminatory discharge cases. The answer to this hasbeen aptly stated by my colleague, Trial ExaminerFrederick U. Reel, inTerry Industries of Virginia,Inc.,164 NLRB 872, 874, enfd. 403 F.2d 633(C.A. 4):In the ordinary case, the General Counsel isable to point to other antiunion conduct of the501employer as support for the inference thatunion activity was the real reason for thedischarge which the employer sought to ex-plain on false grounds. In this case ... I findthat apart from the discharges. themselves, theCompany engaged in little overt antiunion con-duct. But just as the showing of other antiunionconduct is of some support, but is not conclu-sive, in establishing that a particular dischargewas for union activity, so the comparativeabsence of such conduct is not conclusive inestablishing that a discharge was not for unionactivity.A contrary rule would mean that anemployer could discharge union leaders withimpunity if he refrained from other acts ofhostility to the union. The ultimate question iswhat was the reason for the discharge, and thepresence or absence of other antiunion actionsisan aid to answering the question, not ananswer in itself. [Footnote omitted.]Accord:N.L.R.B. v. Mrak Coal Company, Inc., 322F.2d 311, 313 (C.A. 9), where the court held that itcould not "accept the respondent's theory thatproof or lack of proof of prior anti-union animus iscontrolling,"explaining that "[s]uch a rule wouldautomatically always insulate thefirstunfair laborpractice charged against an employer "For all of the foregoing reasons, I find that thereasonsadvancedforSiino'sMay 7, 1969,discharge are pretextuous. I conclude that thedischarge was, at least in controlling substantialpart, motivated by Respondent's desire to rid itselfof the suspected employee leader in the uniondrive, thereby to thwart union organization in viola-tion of Section 8(a)(3) and (I) of the Act.CONCLUSIONS OF LAW1.By discharging Mary Siino on May 7, 1969,and thereafter failing or refusing to reinstate her, inorder to discourage union activities, Respondenthas discriminated in regard to hire and tenure ofher employment, in violation of Section 8(a)(3)and (I) of the Act.2.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYThe Recommended Order will contain the con-ventional provisions in cases involving findings ofinterference, restraint, coercion, and discriminatorydischarge, in violation of Section 8(a)( I) and (3)of the Act. These will require Respondent to ceaseand desist from the unfair labor practices found, tooffer reinstatement with backpay to the employeediscriminated against, and to post a notice to thateffect. In accordance with usual requirements, rein-statement shall be to the discriminatee's former orsubstantially equivalent position, without prejudiceto her seniority and other rights or privileges. The427-835 0 - 74 - 33 502DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscriminatee shall be made whole for any loss ofearnings shemay have suffered by reason of thediscrimination against her by payment to her of asum of money equal to that which she normallywould have earned from her date of discharge(May 7, 1969), to the date of offer of reinstate-ment,less net earnings if any during such period, tobe computed in the manner prescribed in F. W.WoolworthCompany,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.Itwill also be recommended, in view of the na-ture of the unfair labor practices Respondent hasengaged in,that it cease and desist from infringinginany manner upon the rights guaranteed em-ployees by Section 7 of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclu-sions of law,and the entire record in the case, andpursuant to Section 10(c) of the Act, it is recom-mended that Respondent,JulianA.McDermottCorporation,its officers,agents, successors,and as-signs, shall.1.Cease and desist from:(a)Discouraging membership and activities inPlastic,Moulders& NoveltyWorkersUnion, Local132, International Ladies Garment Workers Union,AFL-CIO,by discriminating in regard to the hireand tenure of employment of Respondent's em-ployees, or by discriminating in any other mannerin regard to any term or condition of their employ-ment in order to discourage membership or activi-ties therein.(b) In any other manner interfering with,restraining,or coercing employees in the exerciseof their rights under Section7 of the Act.2.Takethe following affirmative action,which isdeemed necessary to effectuate the policies of theAct:(a)OfferMarySiino immediate and full rein-statement to her former or substantially equivalentposition,without prejudice to her seniority or otherrights and privileges, and make her whole for anyloss of pay she may have suffered as a result of herdischarge,inthemanner set forth in "TheRemedy"section herein.(b)Notifytheabove-namedemployee ifpresently serving in the Armed Forces of theUnited States of her right to full reinstatement uponapplication in accordance with the Selective Ser-viceActand the Universal Military Training andService Act,as amended,after discharge from theArmed Forces.(c) Preserve and, upon request,make availableto the Board or its agents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamountof backpay due underthe terms of thisRecommended Order.(d) Post at its plant in Ridgewood,New York,copies of the attached notice marked "Appen-dix."36 Copies of said notice, on forms provided bythe Regional Director for Region 29, after beingduly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.31'" In the event no exceptions are filed asprovided bySection102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section102 48 ofthe Rules and Regulations, beadopted bythe Board and becomeits findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a Judgmentof a United States Courtof Appealsthe words in the notice reading "Postedby Order of the Na-tional LaborRelations Board"shall be changed to read "Posted Pursuantto a Judgmentof the UnitedStates Courtof Appeals Enforcing an Order ofthe National Labor Relations Board "'r In the event that this RecommendedOrderisadopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting, within10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAftera trial at which all sides had the chance togive evidence, it has been decided that we,JulianA. McDermott Corporation,have violated the Na-tional Labor RelationsAct, andwe have been or-dered to post this notice.The NationalLaborRelations Act gives you, asemployees,certain rights,including the right toself-organization;to form,join, or help unions; andto bargain collectively through a representative ofyourown choosing.Accordingly,we give you these assurances:WE WILL NOTdo anything that interfereswith any of your rights listed above.WE WILL NOT fire ortake any reprisal againstany of you because you have joined or sup-ported,support, or will support the organiza-tional campaign of Plastic, Moulders& Novel-tyWorkersUnion,Local 132,InternationalLadies Garment Workers Union,AFL-CIO, orany other union.WE WILLoffer to give Mary Siino back herjob, with full seniority and all other rights andprivileges, since she was found to have been JULIAN A.McDERMOTT CORPORATIONdischarged because she supported the or-ganizational campaign of the above-namedUnion.WE WILLalsomake up all pay Mary Siinolost, with 6 percent interest.All of youare free to become,remain, or refrainfrom becoming or remaining,members of PlasticMoulders&NoveltyWorkers Union,Local 132,InternationalLadiesGarmentWorkersUnion,AFL-CIO,or any other labor organization.JULIAN A.MCDERMOTTCORPORATION(Employer)DatedBy(Representative) (Title)503This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice,16Court Street,Fourth Floor,Brooklyn,NewYork11201,Telephone212-596-3535.